Case: 13-7053    Document: 4     Page: 1   Filed: 02/11/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                   LARRY J. CANTY,
                   Claimant-Appellant,
                            v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.
                __________________________

                        2013-7053
                __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 11-1521, Judge William A.
Moorman.
             __________________________

                       ORDER
   Upon review of this recently docketed appeal, it ap-
pears that Larry J. Canty’s appeal was not timely filed.
    On November 7, 2012, the United States Court of Ap-
peals for Veterans Claims entered judgment in Canty’s
case. The court received Canty’s notice of appeal on
January 16, 2013, 70 days after the date of judgment.
    To be timely, a notice of appeal must be received by
the Court of Appeals for Veterans Claims within 60 days
Case: 13-7053        Document: 4   Page: 2   Filed: 02/11/2013




LARRY CANTY   v. SHINSEKI                                  2

of the entry of judgment. See 38 U.S.C. § 7292(a); 28
U.S.C. § 2107(b); Fed. R. App. P. 4(a)(1).
      Accordingly,
      IT IS ORDERED THAT:
    (1) Canty is directed to show cause, within 30 days of
the date of filing of this order why this appeal should not
be dismissed as untimely. The Secretary of Veterans
Affairs may also respond within that time.
      (2) The briefing schedule is stayed.

                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s26